Citation Nr: 1525319	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-31 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to waiver of overpayment of VA pension benefits created prior to March 12, 2012.

2. Entitlement to waiver of overpayment of VA pension benefits created after March 12, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1973 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (CWC).

The Veteran testified before the Board at a January 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issue of entitlement to waiver of overpayment of VA pension benefits created prior to March 12, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In correspondence received by VA on March 12, 2012, the Veteran requested his nonservice-connected pension benefits cease until final resolution of the asserted overpayment by VA's Pension Management Center.

2. Due to VA error, the Veteran continued to receive nonservice-connected pension benefits for the period March 12, 2012, through December 1, 2012.

3. For the period after March 12, 2012, erroneous payments of nonservice-connected pension benefits were paid due to greater fault by VA than by the Veteran.

4. Recovery of the overpayment created after March 12, 2012, would violate equity and good conscious.


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of VA pension benefits incurred after March 12, 2012, have been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962 , 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist contained in 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014) and implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. (2004).  In any event, in light of the favorable decision as it relates to the issue of waiver of overpayment incurred after March 12, 2012, as discussed below, no further discussion of notification or assistance is necessary at this point.

Analysis

A waiver of recovery of an overpayment of pension benefits may be authorized in a case in which recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a).  However, recovery of an overpayment of VA benefits may not be waived where there is an indication of fraud, misrepresentation, or bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  The Court has defined bad faith as "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.

VA's Pension Management Center notified the Veteran in February 2012 that the his nonservice-connected pension benefits would be terminated effective January 1, 2008, and that such action would create an overpayment.  The Veteran was further notified that, in order to limit the amount of the eventual overpayment, he may request, in writing, that his benefits be reduced.  In a statement received by VA on March 12, 2012, the Veteran specifically referred to the pension audit and requested that VA "stop any further issuance of checks until this matter can be resolved."  Despite this request, VA continued to issue pension benefits to the Veteran on a monthly basis through December 1, 2012.

In light of the evidence above, the Board finds that the Veteran did not act in bad faith with respect to the creation of the overpayment of nonservice-connected pension benefits after March 12, 2012.  In fact, he specifically requested VA discontinue these benefits as of this date.  From this date forward, greater fault lies with VA in the creation of an overpayment, as it continued to issue benefit payments despite the Veteran's request they cease.  Recovery of the overpayment incurred after March 12, 2012, would not conform with the equity and good conscious standard.  See 38 C.F.R. § 1.965.  As such, waiver for overpayment of nonservice-connected pension benefits incurred after March 12, 2012, is warranted.


ORDER

Entitlement to a waiver of recovery of the overpayment of VA pension benefits created after March 12, 2012, is granted.


REMAND

Regarding the Veteran's request for waiver of the overpayment of VA pension benefits created prior to March 12, 2012, additional development is necessary prior to a Board decision.  In this regard, the AOJ determined that the Veteran's countable income, including that of his spouse, exceeded the Maximum Annual Pension Rate (MAPR).  In denying the Veteran's request for a waiver of overpayment, the CWC found significant fault on part of the Veteran by failing to report his wife's income which, by itself, exceeded the MAPR since 2008.  

Income includes payments of any kind from any source (including a spouse's wages) during a twelve month period except for exclusions, including unreimbursed medical expenses when they are in excess of five percent of the pension rate.  38 C.F.R. § 3.272(g).  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable.  In reviewing the record, the Board notes that the Veteran has not supplied, nor has he been requested to submit, comprehensive financial information for the years that resulted in the overpayment for which he has requested a waiver (2008-2012).  The Veteran testified at the January 2015 Board hearing that neither he nor his wife have health insurance, and must pay all medical expenses out of pocket.  It is possible that there may be exclusions from the Veteran's income in the form of unreimbursed medical expenses that have not yet been considered.  

As a final note, the Board notes that the Veteran's wife's earnings varied over the time in question.  An income verification form submitted by her employer shows she earned $14,562.23, $14,239.80 and $14,853.87 in 2009, 2010 and 2011, respectively.  Throughout this period, the MAPR was $15,493 per year.  It does not appear that the CWC considered this updated financial information in its decision that the Veteran's was unjustly enriched by receiving nonservice-connected pension.  On remand, all updated income and expense information must be considered.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he submit a Financial Status Report for each year from 2008 to 2012.  The Veteran should also be specifically requested to include a statement of unreimbursed medical expenses for each year.

2. Conduct any other development necessary to verify the Veteran's countable income for the years 2008 to 2012.

3. After completing the above, readjudicate the Veteran's request for a waiver of overpayment of pension benefits created prior to March 12, 2012, based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


